DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.

Response to Arguments
The new limitations found in the last 7 lines of amended independent claim 1 appear to have support in Figure 3.
Regarding the prior art 35 U.S.C. 102 and 35 U.S.C. 103 rejections, applicant’s arguments with respect to claims 1-3 and 5-14 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous 35 U.S.C. 112(b) rejections have been addressed and are withdrawn in view of applicant’s remarks that there are no structural limitations or any specific meaning assigned to the ordinal number claim terms “first”, “second”, and “third”. Regarding the use of ordinal numbers (e.g. first, second, third) in the claim terms/phrases “first conduit”, “second conduit”, and “third conduit”, applicant has clearly indicated that there are no structural limitations or any specific meaning assigned to the ordinal number claim terms “first”, “second”, 

Election/Restrictions
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the valve is electrically actuated” (see claim 13; the valve 200 is only shown as shown in sufficient detail as being hydraulically actuated as seen in Figure 2, but there is insufficient detail to show how the valve is electrically actuated) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both “second flange” and “first conduit”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a “first section” of valve 200 (Fig. 2) and some type of surface structure in Figure 1 that is not part of valve 200, and “internal body 2” (specification page 9).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both a “second section” of valve 200 (Fig. 2) and “first casing” (Fig. 1).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both “first conduit” and the upper/top flange in Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, the article “a” should be replaced with --the-- in the phrase “a wellhead” to avoid a double inclusion issue.  
Claim 10 is objected to because of the following informalities: in line 2, the article “a” should be replaced with --the-- in the phrase “a side wall” to avoid a double inclusion issue.
Claim 11 is objected to because of the following informalities: in line 2, the article “a” should be replaced with --the-- in the phrase “a side wall” to avoid a double inclusion issue.
Claim 14 is objected to because of the following informalities: in line 1, the article “A” should be replaced with --the-- in the phrase “A wellhead” to avoid a double inclusion issue.  
Claim 14 is objected to because of the following informalities: in line 1, the article “a” should be replaced with --the-- in the phrase “a hydrocarbon well” to avoid a double inclusion issue.
It is suggested that applicant review the withdrawn claims for additional potential double inclusion issues and ensure that claim terms have proper antecedent basis (e.g. claim 19 “the blind flange”). For example, see the 10/19/20 non-final rejection claim objections.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallas US7578351 in view of Landry US10352123 and Kwasniewski et al. US7069987.
Regarding independent claim 1, Dallas discloses, in Figures 1, 8-9, 20, and 24,
A valve device (assembly of Fig. 24 that includes master valve 370) for a wellhead (casing head 202 of wellhead 200), the valve device comprising (Fig. 1 and 24):
a port of a wellhead of a hydrocarbon well (Fig. 1 and 24; the vertical port/bore of casing head 202); 
a spool unit (assembly of components of permanent fracturing spool 100a, tubing head 500a, and master valve 370) having a through-channel extending between a first end and a second end of the spool unit (Fig. 24; the vertical port/bore of assembly of components of permanent fracturing spool 100a, tubing head 500a, and master valve 370; the first end is at the bottom end of the permanent fracturing spool 100a; the second end is at the top end of the master valve 370), second connection elements arranged in the through-channel (Fig. 8-9; box threads 172 of the permanent fracturing spool 100a), and a flange (Fig. 1; bottom flange 102 of the permanent fracturing spool 100a), the flange configured for sealingly mounting the spool unit to the wellhead (Fig. 1), aligning the through-channel with the port (Fig. 1 and 24); and 
a plug (Fig. 8-9 and 20; fracturing spool plug 150b) comprising third connection elements (Fig. 8-9; pin threads 170) configured for sealingly and removably engaging the second connection elements and attaching the plug in the through-channel (Fig. 8-9 and 20), 

a side wall of the valve device (Fig. 1; continuous sidewall 104), 
wherein the plug is configured to block the through-channel to prevent fluid from flowing therethrough (Fig. 8-9 and 20).

Dallas does not disclose a valve comprising first connection elements configured for sealingly and removably mounting the valve in a port of a wellhead of a hydrocarbon well.
Also, Dallas is silent regarding wherein the projecting portion comprises a first conduit extending through a side wall of the valve device and into the through-channel.

Landry teaches a valve comprising first connection elements configured for sealingly and removably mounting the valve in a port of a wellhead of a hydrocarbon well (Landry; Fig. 8; backpressure valve 220 “BPV” with external/pin threads and is installed within internal/box threads 56 in internal bore 55 and is positioned/located so that it vertically straddles/crosses the interface between wellhead valve assembly 100 and tubing head assembly 200).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the valve device as taught by Dallas to include a first threaded connection element and the threaded backpressure valve BPV at the interface straddling location as taught by Landry for the purpose of providing an additional flow and pressure barrier (Landry; col. 11:45-46), and the particular BPV valve position/location is for the purpose of minimizing the overall vertical height/length of the combined assembly (see labeled figure below 


    PNG
    media_image1.png
    419
    879
    media_image1.png
    Greyscale

Dallas labeled Figure 1 showing the location of the backpressure valve BPV and how it vertically straddles/crosses the interface between permanent fracturing spool 100a and casing head 202.

It is noted that Dallas appears to disclose, in Figure 1, wherein the projecting portion comprises a first conduit extending through a side wall of the valve device and into the through-channel (Dallas; Fig. 1; an unlabeled structure that appears to be a first conduit that is used to pressure test and/or detect/check for leaks at high pressure seals 120 between production casing 208 and permanent fracturing spool 100a; see labeled Figure 1 below).

    PNG
    media_image2.png
    567
    900
    media_image2.png
    Greyscale

Dallas labeled Figure 1 with an unlabeled structure that appears to be a first conduit for testing seals 120.
However, because Dallas does not provide a reference numeral for the structure nor describe the structure in the specification, Dallas in view of Landry is silent regarding wherein the projecting portion comprises a first conduit extending through a side wall of the valve device and into the through-channel.

Kwasniewski teaches wherein the projecting portion comprises a first conduit extending through a side wall of the valve device and into the through-channel (Kwasniewski; Fig. 6; col. 6:36-38; sealed test port 76 for testing seal integrity of seals 28 between casing pipe 12 and casing adapter 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the unlabeled structure that appears to be a first conduit as 

Regarding claim 3, Dallas in view of Landry and Kwasniewski teaches wherein at least one of the valve or the plug comprises a tool engagement element (Dallas; sequence of Fig. 20-24; back pressure plug tool adapter 356) configured for co-operation with a placement and removal tool (Dallas; sequence of Fig. 20-24; back pressure plug setting tool 330 that cooperates with back pressure plug tool adapter 356).

Regarding claim 5, Dallas in view of Landry and Kwasniewski teaches wherein the through-channel has a first through-channel portion (Dallas; Fig. 1; the narrow neck/throat portion just below bit guide 108) and a second through-channel portion (Dallas; Fig. 1; seal bore sidewall 106 portion that is above bit guide 108), the first through-channel portion configured to accommodate a part of the valve and the second through-channel portion configured to accommodate the plug (see the labeled figure above; Dallas labeled Figure 1 showing the location of the backpressure valve BPV and how it vertically straddles/crosses the interface between permanent fracturing spool 100a and casing head 202.).

Regarding claim 6, Dallas in view of Landry and Kwasniewski teaches wherein the first through-channel portion (Dallas; Fig. 1; the narrow neck/throat portion just below bit guide 108) has a smaller cross section area than (Dallas; Fig. 1; wider seal bore sidewall 106 compared to the narrower neck/throat portion below bit guide 108) the second through-channel portion (Dallas; Fig. 1; the portion that includes seal bore sidewall 106).

Regarding claim 7, Dallas in view of Landry and Kwasniewski teaches wherein cross section area of the second through-channel portion (Dallas; Fig. 1; the portion that includes seal bore sidewall 106) is sufficiently large to allow the valve to pass therethrough (see the labeled figure above; Dallas labeled Figure 1 showing the location of the backpressure valve BPV and how it vertically straddles/crosses the interface between permanent fracturing spool 100a and casing head 202.).

Regarding claim 8, Dallas in view of Landry and Kwasniewski teaches further comprising an annular shoulder (Dallas; Fig. 1; bit guide 108) arranged between the first through-channel portion and the second through-channel portion (Dallas; Fig. 1).

Regarding claim 9, Dallas in view of Landry and Kwasniewski teaches wherein the annular shoulder is arranged to co-operate with the plug for providing a metal-to-metal seal between the through-channel and the plug (Dallas; Fig. 1 and 8-9; bit guide 108 for fracturing spool plug 150b).

Regarding claim 10, Dallas in view of Landry and Kwasniewski teaches wherein the spool unit comprises a second conduit extending through a side wall of the valve device and into the through-channel (Dallas; Fig. 16; side port 512 of tubing head 500a), and opening into 

Regarding claim 11, Dallas in view of Landry and Kwasniewski teaches comprising a third conduit extending through a side wall of the valve device and into the through-channel (Dallas; Fig. 16; side port 512 of tubing head 500a) (Claim interpretation: Regarding the use of ordinal numbers (e.g. first, second, third) in the claim terms/phrases “first conduit”, “second conduit”, and “third conduit”, applicant has clearly indicated that there are no structural limitations or any specific meaning assigned to the ordinal number claim terms “first”, “second”, and “third” (see applicant’s 11/10/21 remarks on pages 9-10). It is noted that the claim terms will be interpreted in light of the specification and given their broadest reasonable interpretation without inappropriately importing claim limitations from the specification (MPEP 2111.01(II)).), and opening into the through-channel in the first through-channel portion (Dallas; Fig. 16), the third conduit being configured to cooperate with an actuator port of the valve (Landry; Fig. 8; as is known in the art, the backpressure valve 220 “BPV” is a check valve that necessarily has a hydraulic actuator port/bore/path to open/uncheck/unseat the valve to allow for fluid flow in only one-direction; as shown in Landry’s Figure 8, there appear to be no evidence of an external electrical power supply or evidence of an internal electrical power supply like a battery for the BPV).



Regarding claim 13, Dallas in view of Landry and Kwasniewski teaches wherein the valve (Landry; Fig. 8; as is known in the art, the backpressure valve 220 “BPV” is a hydraulic check valve) is actuated and the third conduit is configured to contain an electric supply line arranged for actuation of the valve (Dallas; Fig. 16; side port 512 of tubing head 500a is configured to contain an electric supply line).
The previously recited combination of Dallas in view of Landry and Kwasniewski does not teach wherein the valve is electrically actuated.
Landry teaches wherein the valve is electrically actuated (Landry; Fig. 4; col. 4:24-34 ball valve assembly 60 that is electrically-powered for the purpose of providing automatic or remote control of the valve operation).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the BPV valve as taught by Dallas in view of Landry and Kwasniewski with the electrically-powered valve as taught by Landry since the valves are known elements that obtain the predictable result of providing a flow control means that cooperate with surface wellheads with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 14, Dallas in view of Landry and Kwasniewski teaches A wellhead for a hydrocarbon well (Dallas; casing head 202 of wellhead 200), having the valve device (Dallas; assembly of Fig. 24 that includes master valve 370) according to claim 1 mounted thereon (Dallas; Fig. 1 and 24).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallas US7578351 in view of Landry US10352123 and Kwasniewski et al. US7069987 as applied to claim 1 above, and further in view of Lugtmeier US20150260010.
Regarding claim 2, Dallas in view of Landry and Kwasniewski teaches further comprising the second end such as an end opening of the through-channel (Dallas; Fig. 24; the vertical port/bore of assembly of components of permanent fracturing spool 100a, tubing head 500a, and master valve 370; the second end is at the top end of the master valve 370 with an end opening).
Dallas in view of Landry and Kwasniewski is silent regarding further comprising a blind flange removably mounted to the second end such as to cover an end opening of the through- channel.
Lugtmeier teaches further comprising a blind flange removably mounted to the second end such as to cover an end opening of the through-channel (Lugtmeier; Fig. 4; cover 214l; [0084]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the valve device as taught by Dallas in view of Landry and Kwasniewski to include a blind flange as taught by Lugtmeier for the purpose of temporarily covering and securing the wellbore from fluid flow as well as to prevent debris from falling into the wellbore.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document McLeod et al. US5103900 teaches, in Figure 4, a test fitting 14 ported at conduit 15.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	01/07/22